Citation Nr: 1713865	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a genitourinary disorder, including a prostate disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for tinnitus has been raised in a January 2011 written statement, and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a genitourinary disorder has been raised during a December 2015 hearing before the Board, but neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The Veteran seeks service connection for a genitourinary disorder, to include a prostate disorder.  The Board finds that the RO has not substantially complied with the directives of the prior March 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In March 2016, the Board remanded the matter on appeal for a VA examination.  The Veteran was provided with a VA examination in May 2016 and was found to have benign prostatic hypertrophy that was diagnosed in 2011.  The examiner opined that the Veteran has no diagnosis that was incurred in or caused by service.  As rationale, the examiner stated that this was a condition of aging and the cause was varied, but involved benign enlargement of the prostate, although overactive bladder and detrusor overactivity could be causes.  The examiner also commented that the Veteran had a single episode in service of a nonspecific febrile episode in 1970, and concluded that it fully resolved without residual effects.  A few red blood cells in the Veteran's urine at that time suggested he may have had a urologic or renal infection, but the examiner stated that was conjecture clouded by decades of time; however, no further issues occurred for decades and it is not controversial that benign prostatic hypertrophy is not caused by a single episode prostatitis.  The examiner noted that there was some unproven belief that chronic prostatitis in the young may be a risk for developing benign prostatic hypertrophy, but the examiner also noted that the evidence supported that the Veteran had not had chronic prostatitis, as the Veteran's records were clear that no urologic issues were complained of until 2006.  The examiner also stated that the statement of "a long history of" during VA treatment refers to the Veteran's relating his history to the provider and was not supported by any documentation.

The examiner did not consider the Veteran's statements of continuous symptoms relating to problems urinating since service, and merely concluded that the condition was related to age, primarily because there was a lack of documentation until VA treatment in 2006.  Also, the examiner incorrectly stated that there were no further issues for decades; however, the Veteran provided testimony during the December 2015 hearing before the Board that he was treated for the same problem urinating following service by various physicians.  Also, a December 2010 letter from a medical assistant stated that she was present when the Veteran was treated by a private physician in 1970 for a subsequent occurrence of problems urinating following discharge from the military hospital during service.  Therefore, the evidence suggests that the Veteran's inservice problem urinating was not a single episode that resolved without further residuals as the examiner avers.  Therefore, the Board finds this to be inadequate rationale for the conclusion reached without further discussion and consideration.  

As the examination results show a current genitourinary disorder, the Veteran's competent statements indicate observable chronic symptomatology, another opinion is necessary in this case.  Further, the Board requested an opinion as to whether any genitourinary disorder or prostate disorder is related to the Veteran's military service, to include as due to exposure to Agent Orange.  The examiner did not consider exposure to Agent Orange in the opinion provided.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Furthermore, in the March 2016 remand, the Board found that a request for the Veteran's records of treatment at the 67th Evacuation Hospital was necessary, but did not include that request in the remand instructions and they were not obtained.  As such, further development is necessary.  See 38 C.F.R. § 3.159(c)(2); see also M21-1MR Part III, Subpart iii, 2.A.2.c.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment records since his service discharge.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's service treatment records, including records of treatment at the 67th Evacuation Hospital, from all pertinent sources.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, an addendum opinion must be obtained to determine whether a genitourinary disorder is related to his military service.  The electronic claims file, to include any records received pursuant to this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed genitourinary disorder or prostate disorder is related to the Veteran's military service, to include as due to exposure to Agent Orange.  In doing so, the examiner must specifically consider and discuss the Veteran's service treatment records showing a three-day hospitalization from May 1970 to June 1970, subsequent treatment in 1970, and the Veteran's statements of continued episodes with urination problems since service prior to 2006.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must review the addendum medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


